FILED
                            NOT FOR PUBLICATION                             FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RONALD JOHN HERISKO,                             No. 08-56801

              Plaintiff - Appellant,             D.C. No. 5:07-cv-00981-SGL-OP

  v.
                                                 MEMORANDUM *
BANK OF AMERICA; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding

                      Argued and Submitted February 12, 2010
                               Pasadena, California

Before: THOMAS and SILVERMAN, Circuit Judges, and BEISTLINE, ** Chief
District Judge.

       Plaintiff appeals the district court’s adverse summary judgment ruling,

dismissing claims he asserted under the Fair Credit Reporting Act, 15 U.S.C. §§




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ralph R. Beistline, United States District Judge for the
District of Alaska, sitting by designation.
                                          -2-

1681–1681x (“FCRA”), against Defendants Bank of America and Experian. We

have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.

      In order to trigger a credit reporting agency’s duty under the FCRA to

investigate a claim of inaccurate information, a consumer must notify the agency

of the purported reporting error. See 15 U.S.C. § 1681i(1)(A). Here, the only

notice Plaintiff provided to Experian about his dispute was a letter claiming that his

credit information was inaccurate because his second mortgage with Bank of

America “was not discharged” but rather “exempted from the [b]ankruptcy under

California exemptions.” This letter did not put Experian on notice that Plaintiff

was claiming a different purported inaccuracy, i.e., that his credit report failed to

reflect the fact and consequences of his second mortgage “riding through” his

bankruptcy. This is the alleged inaccuracy underlying the present suit. Plaintiff’s

dispute letter was therefore insufficient to trigger Experian’s duty under § 1681i.

The district court properly dismissed Plaintiff’s claim against Experian.

      Plaintiff’s deficient notice to Experian also proves fatal to his claim against

Bank of America. A consumer may sue a furnisher of credit information, such as

Bank of America, only if such furnisher breaches a list of duties enumerated in §

1681s-2(b). See Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1154 (9th

Cir. 2009). However, “[t]hese duties arise only after the furnisher receives notice
                                          -3-

of dispute from a [credit reporting agency] . . . .” Id. (emphasis added). Not only

is there no record evidence that Experian ever notified Bank of America of

Plaintiff’s dispute, but even if Experian had forwarded Plaintiff’s dispute letter to

the bank, such notice would have borne no relationship to the purported

inaccuracies underlying Plaintiff’s claims here. Accordingly, the district court

properly dismissed Plaintiff’s claim against Bank of America.

      Although the district court granted summary judgment to Defendants

because it found that the information contained in Plaintiff’s credit report was not

“inaccurate” under § 1681e(b), we may affirm the district court’s ruling on any

basis supported by the record. McSherry v. City of Long Beach, 584 F.3d 1129,

1135 (9th Cir. 2009). We do so here, and therefore do not consider the accuracy

issue or any other issue raised by the parties.

      AFFIRMED.